DETAILED ACTION

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art Kim et al. (US Pub: 2014/0333529 A1) teaches a smart control device comprising: a collection unit that collects a brain signal generated from a visual stimulus for a light- emitting body showing an arbitrary color; a preprocessing unit that extracts pattern information according to a frequency band and a time range from the brain signal; a selection unit that calculates correlations by comparing the pattern information to reference information provided in advance to represent patterns of brain signals generated from visual stimuli for colors, and selects the reference information having the highest correlation; and a control unit that has control commands set in advance according to the patterns of the brain signals generated from visual stimulus for colors, and executes the control command matching the selected reference information (i.e. Kim teaches the figure 6 and 7 embodiment which features a control 240 being capable of match selected reference information based on the brain signal input) (see Fig. 6-7, [0166-0177]).  However, Kim do not teach wherein the arbitrary color comprises a plurality of colors and the control unit sets different control commands for each of the plurality of colors (i.e. Kim teaches specific response to a detected color but do not teach the different control command set for each of the plurality of color) (see Fig. 6-7).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Forsland et al. (US Patent 10,990,175 B2) is cited to teach the figure 11 embodiment which shows EEG sensing method for a HMD device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        December 18, 2021